EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of First Equity Properties, Inc. (the “Company”), on Form10-Q for the period ended March31, 2011, as filed with Securities Exchange Commission on the date hereof (the “Report”), I, Daniel J. Moos, President and Treasurer of the Company, certify pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934 as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: August 15, 2011 By: /s/ Daniel J. Moos Daniel J. Moos President and Treasurer Date: August 15, 2011 By: /s/ Steven Shelley Steven Shelley Director, Vice President and Secretary
